Citation Nr: 0724166	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-28 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
30 percent for service-connected asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 2000 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in December 2006 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  A supplemental statement of the case 
was issued in February 2007.  


FINDING OF FACT

The veteran's service-connected asthma is manifested by FEV-1 
and FEV-1/FVC greater than 55 percent predicted.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6602 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his initial service connection claim as well as 
the duties of VA and the appellant in furnishing evidence.  
The Board also notes that the October 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  Further, the October 2003 letter was sent to the 
appellant prior to the October 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
October 2003), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the  claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).   


During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided an October 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  The veteran has also been provided with a notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim and the effective date of the 
disability in the February 2007 supplemental statement of the 
case.  The Board further notes that the appellant's status as 
a veteran has never been contested.  VA has always 
adjudicated his claims based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded VA examinations in September 2003 and 
December 2004, and no further VA examination is necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected asthma has been rated by the 
RO under the provisions of Diagnostic Code 6602.  Under this 
regulatory provision, a rating 30 percent is warranted for 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory medication.  A 60 
percent rating is provided where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted; or FEV-1/FVC of less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, DC 6602 (2006).

The veteran was seen at the Darnall Army Community Hospital 
in February 2002.  A pulmonary function test (PFT) was 
administered.  FEV-1 was 89 percent predicted; and FEV-1/FVC 
was 85 percent predicted.  The veteran was seen later that 
month; FEV-1 was 80 percent predicted and FEV-1/FVC was 81 
percent predicted.  In August 2003, FEV-1 was 73 percent 
predicted and FEV-1/FVC was 79 percent predicted.    

The veteran was afforded a VA examination in September 2003.  
The veteran reported that symptoms of recurrent shortness of 
breath, wheezing, and chest congestion along with non-
productive cough occurred following exertion and with 
running.  His symptoms were also reported worse at night.  It 
was noted that when he was treated in February 2002, PFT 
revealed a moderate obstructive disease with a 15 percent 
improvement in FEV-1, post bronchial dilation.  PFT completed 
on August 15, 2003, again revealed evidence of mild 
obstructive disease with a 15 percent improvement in FEV-1, 
post bronchial dilation.  It was noted that the veteran was 
diagnosed with persistent mild asthma.  It was further noted 
that he recently underwent a medical board completed on 
August 25, 2003 granting him 10 percent disability.  Current 
treatment consisted of Singulair, Pulmicort, Serevent, and 
albuterol daily.  The veteran noted that he had not 
experienced recurrent attacks and had not required any 
intervention by the Emergency Room or Urgent Care to control 
his asthma symptoms.  The veteran was diagnosed with mild and 
persistent asthma.  

The veteran was afforded another VA examination in December 
2004.  The veteran again reported the same symptoms reported 
at the last VA examination.  At the time, his treatment 
consisted of either Pulmicort or Serevent, which he did not 
know.  He also took albuteral daily.  He stated that he did 
not experience recurrent attacks and had not required any 
intervention by the Emergency Room or Urgent Care to control 
his asthma symptoms.  It was noted that the veteran had 
moderate persistent asthma.  The examiner continued that the 
worsening of symptoms was due to poor management plan and 
follow-ups.  The symptoms could be treated and managed, but 
he failed to seek medical improvement.        

PFT interpretation consult results from December 2004 showed 
that FEV-1 was 68 percent predicted; and FEV-1/FVC ratio was 
81 percent predicted.  PFT interpretation consult results 
from June 2005 showed that FEV-1 was 75 percent predicted; 
and FEV-1/FVC ratio was 71 and was 93 percent predicted.       

The Board finds an increased rating is not warranted.  
Pulmonary function testing results associated with the claims 
file do not indicate that the asthma is manifested by FEV-1 
of 40 to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent to warrant a rating of 60 percent.  Additionally, 
there is no competent evidence of record indicating that the 
asthma required at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic corticosteroids.  

Further, the record does not include persuasive evidence of 
one attack per week with episodes of respiratory failure or 
the requirement of daily use of systemic high dose 
corticosteroids or immunosuppressive medications to warrant a 
rating of 100 percent.  As the veteran confirmed at both of 
his VA examinations, he had not experienced recurrent attacks 
and had not required treatment by the Emergency Room or 
Urgent Care.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


